Court of Appeals, State of Michigan

                                            ORDER
                                                                        Michael J. Kelly
People of MI v Timothy Jordan                                             Presiding Judge

Docket No.   317644                                                     Mark J. Cavanagh

LC No.       12-005149-FC                                               Patrick M. Meter
                                                                          Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued April 2, 2015 is hereby VACATED. A new opinion is attached to this order.




                      A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                JUN 16 2015
                                    Date